In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00854-CR 
____________

ANTIONE ANTONIO BROWN, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 179th District Court 
Harris County, Texas
Trial Court Cause Nos. 1032993  



MEMORANDUM  OPINION
	Appellant, Antione Antonio Brown, (1) pleaded guilty to the felony offense 
of aggravated robbery, and in accordance with his plea bargain agreement with the
State, the trial court sentenced appellant to confinement for 18 years.  We dismiss the
appeal for lack of jurisdiction.
	In this case, the trial court sentenced appellant to punishment that fell within
the terms of the plea bargain agreement, and the trial court certified that this case is
a plea- bargain case and the defendant has no right to appeal.  No written pretrial
motions were ruled on by the trial court.  The trial court did  not give its permission
for appellant to appeal.  We conclude that the certification  of the right of appeal filed
by the trial court is supported by the record and that appellant has no right of appeal
due to the agreed plea bargain. Tex. R. App. P. 25.2(a); Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).  
	Accordingly, we dismiss the appeal for lack of jurisdiction.        	Any pending motions are denied as moot. PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    Appellant is also known as Antwon Brown.